                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


NEAL MORRIS                                                CIVIL ACTION

V.                                                         NO. 18-2624

CITY OF NEW ORLEANS                                        SECTION “F”



                             ORDER AND REASONS

     Before    the   Court   is   the   plaintiff’s    motion   for   summary

judgment      that    the    City’s     murals-permit     scheme      is   an

unconstitutional prior restraint and content-based regulation of

expression, in violation of the First Amendment, and is void for

vagueness under the Fourteenth Amendment.             For the reasons that

follow, the motion is GRANTED.

                                  Background

     This civil rights lawsuit challenges the constitutionality of

the City’s murals-permit scheme, which regulates the installation

of artwork on all private property throughout the City of New

Orleans.

     Neal Morris lives in Orleans Parish.        He owns residential and

commercial properties. He is perhaps not a fan of President Donald

Trump.   On November 4, 2017, Morris commissioned a local artist to

paint a mural on a commercial property he owns at 3521 South

Liberty Street.      The mural quotes a controversial comment made by


                                        1
President Trump that had been recorded in a 2005 “Access Hollywood”

segment; the mural replaces with pictograms two vulgar words used

by Trump.

       Just a few days after the mural was painted, a local news

outlet publicized a story about the mural and noted that murals

“are   typically    regulated   by   the    Historic    District   Landmarks

Commission and the City Council.”          The same day the news story was

published, on November 8, 2017, the City of New Orleans Department

of Safety and Permits sent Morris a letter advising him that the

mural violated a zoning ordinance.          Jennifer Cecil, the purported

director of the City’s “One Stop for Permits and Licenses,” wrote

that an inspection of the property on November 8 revealed a

violation    of    Section   12.2.4(8)     of   the   Comprehensive   Zoning

Ordinance, which, according to her letter, concerns “Prohibited

Signs—Historic District.”       Ms. Cecil described the violation:

            The mural on the building on this property is
            not allowed in that the property is zoned
            residentially   and  murals   shall  not   be
            permitted in any residentially zoned historic
            district.

Morris was instructed to remove the mural, and warned that his

failure to do so by November 22, 2017 would

            cause the Department of Safety and Permits to
            initiate appropriate legal action to secure
            compliance. The penalty for failure to comply
            is a maximum fine or jail for each and every
            day the violation continues plus court cost as
            prescribed by law.

                                     2
Ms. Cecil said Morris should contact her once the mural had been

removed so that she could re-inspect the property.

       Not    to    be    outdone,     Morris   uncovered     several     stark

inaccuracies in the November 8 letter: Section 12.2.4(8) does not

in fact exist; there is no section titled “Prohibited Signs—

Historic District” in the CZO; nor does the CZO contain a blanket

prohibition on murals in residentially zoned historic districts.

On November 17, 2017, Morris politely wrote to the City requesting

clarification in light of the inaccuracies in Ms. Cecil’s letter. 1

Impolitely, apparently the City did not respond.

       Anxious about being prosecuted, Morris sued the City on March

13, 2018, alleging that the murals-permit scheme (Comprehensive

Zoning Ordinance § 21.6.V et seq. and Municipal Code § 134-78A et

seq.) violate his First and Fourteenth Amendment rights.                    His

complaint alleges that: (1) the City’s requirement that property

owners obtain advance government approval before receiving a mural

permit,      or   face   criminal    punishment,   subjects   him   and   other




1   At the conclusion of his letter to the City, Morris wrote:

              Can you tell me whether my artwork is a mural
              or a sign under the CZO, and can you explain
              how this determination is made?

              Again, I am attempting to comply with the
              City’s zoning regulations, but I cannot tell
              from the letter I received what the alleged
              zoning violation is. I would appreciate your
              clarification.
                                         3
property owners to an unconstitutional prior restraint on speech

where approval or denial of a permit is left to the unfettered

discretion of City officials; (2) the City’s murals-permit process

is       an   unconstitutional,   content-based   restriction   on   speech

insofar as an applicant must pay a $500 fee and must submit a

drawing, which will be subject to the City’s “acceptability” review

before a mural is approved; 2 (3) the City’s murals-permit process

violates Morris’ and other property owners’ due process rights by

subjecting their artistic expression to prior review, indefinite

in duration, by unspecified officials using vague, overbroad, or

nonexistent standards; and (4) the City engages in selective

enforcement of its mural regulations in violation of the Equal

Protection Clause. 3      Morris’ complaint requests:

     •    A preliminary (and ultimately permanent) injunction barring

          the   City   from   enforcing    the    murals-permit      scheme,

          Comprehensive Zoning Ordinance §21.6.V et seq. and Municipal

          Code § 134-78A et seq.;



2 Morris also complains that “signs” are subject to a different
regulatory scheme, and that some signs are exempt from the permit
requirements, whereas no murals are exempt from the permit
requirement.
3 For example, Morris singles out a mural by artist Yoko Ono, which

was painted on November 15, 2017 on the Ogden Museum, without a
permit and without being cited for a zoning violation for the
mural. See Reed v. Town of Gilbert, 135 S. Ct. 2218, 2223 (2015)
(“And on public property, the Town may go a long way toward
entirely forbidding the posting of signs, so long as it does so in
an evenhanded, content-neutral manner.”).
                                       4
  •   A declaratory judgment that the City’s actions, policies, and

      procedures     embodied      in    the        murals-permit     scheme   are

      unconstitutional violations of the plaintiff’s rights under

      the First Amendment, as well as the Due Process and Equal

      Protection Clauses of the Fourteenth Amendment of the United

      States Constitution.

  •   Reasonable attorney’s fees, expenses, and costs under 42

      U.S.C. § 1988.

      In May of 2018, about two months after Morris filed suit, the

New Orleans City Council enacted M.C.S., Ordinance No. 27783, which

removed Sections 134-78A and 134-78B from the Municipal Code.                  As

a result, the City’s murals-permitting scheme was found only at

CZO Section 21.6.V.        In addition, the City agreed that it would

not enforce its murals-permitting scheme against Mr. Morris for

any existing or additional murals painted on his properties during

the pendency of this lawsuit.                In light of the City’s non-

enforcement pledge, this Court, in its May 31, 2018 Order and

Reasons,    denied   as    moot    Mr.   Morris’       motion   for   preliminary

injunctive relief.

      Thereafter,    the    City    moved      to    dismiss    the   plaintiff’s

complaint for failure to state a claim under Rule 12(b)(6).                     On

October 18, 2018, the Court denied the City’s motion as to all

claims, except the plaintiff’s “class of one” Equal Protection

claim.     Faced with this Court’s unfavorable decision, the City

                                         5
proceeded to amend its murals-permit scheme once again. Contending

that it had undertaken revisions of the CZO that it believed would

“change the course of this litigation, including mooting the case,”

the City moved to the stay these proceedings on December 12, 2018.

The next day, the Court held a status conference and denied the

City’s motion to stay.   However, the Court was “convinced that a

brief delay [wa]s warranted to give the City an opportunity to

remedy issues it faces in this lawsuit.”    Accordingly, the Court

continued the pre-trial conference and trial dates and admonished

the City “to act as efficiently and as quickly as possible . . .

in presenting a new Ordinance which the City feels addresses the

issues in this case.”

     The City has now passed the successor ordinance.   On January

22, 2019, the City Planning Commission unanimously approved a text

amendment to the City’s murals-permit scheme, which modifies the

definitions of “sign” and “mural” in CZO § 26.6 and alters the

murals-permit application and approval process in CZO § 21.6.V.

The City Council adopted the amendment on April 25, 2019, and the

Mayor signed the measure into law on April 30, 2019.          Most

recently, on June 13, 2019, the City amended its mural regulations

for a third time, reducing the permit fee from $500 to $50.     As

currently drafted, the CZO regulates murals as follows: 4


4Deletions to the CZO are represented by strikethrough text, while
new language is displayed in underlined and bold text.
                                6
Article 26.6 DEFINITIONS

Mural. A work of art painted or otherwise applied to or
affixed to an exterior surface that does not include any
on- or off-premise commercial advertising or does not
otherwise meet the definition of a sign as set forth in
Article 26 of the Comprehensive Zoning Ordinance.

Sign. Any structure, display, device, or inscription
which is located upon, attached to, or painted or
represented on any land, structure, on the outside or
inside of a window, or on an awning, canopy, marquee, or
similar structure, and which displays or includes any
numeral, letter work, model, banner, emblem, insignia,
symbol,    device,    light,     trademark,    or    other
representation used as, or in the nature of, an
announcement,     advertisement,      attention-arrester,
direction, warning, or designation of any person, firm,
group, organization, place, community, product, service,
business, profession, enterprise, or industry proposes
a   commercial    or    economic    transaction    through
advertisement; promotion; the direction of attention to
any   commercial    establishment,    product,    service,
industry, business, profession, enterprise, or activity
for a commercial purpose; or proposes such a transaction
through other means.

ARTICLE 21.6.V - MURALS

ARTICLE 21.6.V.1 – APPLICATION

a. No person, firm, or corporation may commence a mural
   installation on a site without development plan and
   design review approval by the Executive Director of
   the City Planning Commission and the Design Advisory
   Committee in accordance with Section 4.5. A separate
   application is required for each mural on a site the
   submittal of a mural permit application and subsequent
   mural permit issuance by the Department of Safety and
   Permits.

b. Any structure within a local historic district or on
   a historically designated structure requires approval
   of the Historic District Landmarks Commission or Vieux
   Carré Commission prior to review by the Design

                            7
  Advisory Committee the issuance of the mural permit
  by the Department of Safety and Permits.      If the
  Historic District Landmarks Commission or Vieux Carré
  Commission does not approve the mural, the mural is
  prohibited.

ARTICLE 21.6.V.2 – REQUIRED SUBMITTALS

a. Proof of ownership or written permission of property
   owner.

b. Building elevation drawn to scale that identifies:

     i.     The   façade on which the mural is proposed.
     ii.    The   location of existing and proposed murals.
     iii.   The   proposed mural dimensions.
     iv.    The   height of the mural above grade.
     v.     The   building eave/cornice and roofline.

c. General drawing sketch and written description of the
   type of mural (painted, mosaic, etc.) specifically
   identifying any commercial elements. This requirement
   shall solely serve to allow the City to determine
   whether the proposal is more properly permitted as a
   sign, as defined in Article 26 of the Comprehensive
   Zoning Ordinance.    The Department of Safety and
   Permits shall make this determination within 15 days
   of submittal.

d. If the mural is not painted directly on a wall
   surface, details showing how the mural is affixed to
   the wall surface.

ARTICLE 21.6.V.3 – STANDARDS

a. Murals are considered public art. Murals are not
   permitted to advertise any product, service or brand.
   No   off-premise  advertising   is  permitted.   Non-
   commercial messages are permitted.

b. Mural areas will not be painted on or obscure
   architectural features such as windows, doors (other
   than   egress-only),   pilasters,  cornices,   signs
   required by the City Code, or other building trim,
   feature bands, and other recessed or projecting
   features.


                               8
     c. Murals with any element that weighs more than seven
        (7) pounds per square foot, or in total weighs more
        than four-hundred (400) pounds require structural
        review and approval from the Director of the
        Department of Safety and Permits.

     d. Building owners are responsible for ensuring that a
        permitted mural is maintained in good condition and
        is repaired in the case of vandalism or accidental
        destruction.

     e. Muralists and building owners are encouraged to use
        protective clear top coatings, cleanable surfaces,
        and/or other measures that will discourage vandalism
        or facilitate easier and cheaper repair of the mural
        if needed.

     Contending that the constitutionality of the City’s murals-

permit scheme is ripe for this Court’s review, the plaintiff now

moves for summary judgment on his requests for declaratory and

injunctive relief.       The challenged law, the plaintiff contends,

violates   the   First    and   Fourteenth   Amendments   to   the   U.S.

Constitution because it equates to a prior restraint and a content-

based restriction of speech, and because it offers little guidance

as to the distinction between a “sign” and a “mural,” which are

treated separately in the ordinance.

                                    I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.     No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of


                                    9
fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                  A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion.    See id.    In this regard, the non-moving party must do

more than simply deny the allegations raised by the moving party.

See Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d 646,

649 (5th Cir. 1992).       Rather, he must come forward with competent

evidence, such as affidavits or depositions, to buttress his

claims.    Id.   Hearsay evidence and unsworn documents that cannot

be presented in a form that would be admissible in evidence at

trial do not qualify as competent opposing evidence.                  Martin v.

John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir.

1987); Fed. R. Civ. P. 56(c)(2).           “[T]he nonmoving party cannot

defeat     summary        judgment    with         conclusory      allegations,

unsubstantiated assertions, or only a scintilla of evidence.”

Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (internal

quotation marks and citation omitted).                  Ultimately, “[i]f the

evidence   is    merely   colorable   .    .   .   or   is   not   significantly

probative,” summary judgment is appropriate.                 Anderson, 477 U.S.

at 249 (citations omitted); King v. Dogan, 31 F.3d 344, 346 (5th

                                      10
Cir. 1994) (“Unauthenticated documents are improper as summary

judgment evidence.”).

     In deciding whether a fact issue exists, courts must view the

facts and draw reasonable inferences in the light most favorable

to the non-moving party.        Scott v. Harris, 550 U.S. 372, 378

(2007).   Although the Court must “resolve factual controversies in

favor of the nonmoving party,” it must do so “only where there is

an actual controversy, that is, when both parties have submitted

evidence of contradictory facts.”         Antoine v. First Student, Inc.,

713 F.3d 824, 830 (5th Cir. 2013) (internal quotation marks and

citation omitted).

                                    II.

                                    A.

     Morris claims that the City’s murals-permit scheme violates

the First Amendment as (1) a content-based regulation of expression

and (2) a prior restraint of speech.        Although he alleges that the

scheme is unconstitutional both facially and as applied to him, it

is undisputed that the City amended its mural regulations following

the events giving rise to this lawsuit.        Therefore, Morris asserts

a facial challenge to the ordinance.            To prevail on a facial

challenge in the First Amendment context, as here, Morris must

demonstrate that: (1) “no set of circumstances exists under which

the [challenged ordinance] would be valid,” or (2) “a substantial

number    of   its   applications   are    unconstitutional,   judged   in

                                    11
relation to the statute’s plainly legitimate sweep.” United States

v. Stevens, 559 U.S. 460, 473 (2010) (citations omitted).

                                            B.

       The First Amendment, applicable to the states through the

Fourteenth Amendment, instructs that a state “shall make no law .

. . abridging the freedom of speech[.]”                    U.S. CONST. amend. I;

XIV.    Murals are artwork, which has long been held to be expression

protected by the First Amendment.                  Hurley v. Irish-American Gay,

Lesbian and Bisexual Group of Boston, 515 U.S. 557, 569, 574

(1995)(noting        that   “the    Constitution       looks    beyond    written   or

spoken words as mediums of expression,” and that “the . . .

painting      of   Jackson    Pollock,       music    of   Arnold    Schoenberg,    or

Jabberwocky verse of Lewis Carroll [are] unquestionably shielded”

by the First Amendment); White v. City of Sparks, 500 F.3d 953,

956    (9th   Cir.      2007)(holding       that   plaintiff’s      “self-expression

through painting constitutes expression protected by the First

Amendment”); ETW Corp. v. Jireh Pub., Inc., 332 F.3d 915, 924 (6th

Cir. 2003)(“The protection of the First Amendment is not limited

to    written      or   spoken     words,    but     includes    other    mediums   of

expression,        including       music,     pictures,      films,      photographs,

paintings, drawings, engravings, prints, and sculptures.”); Bery

v. City of New York, 97 F.3d 689, 695 (2d Cir. 1995)(“Visual art

is as wide ranging in its depiction of                         ideas, concepts and



                                            12
emotions as any book, treatise, pamphlet or other writing, and is

similarly entitled to full First Amendment protection.”).

     First Amendment protections also extend to signs, which are

undeniably “a form of expression.”     City of Ladue v. Gilleo, 512

U.S. 43, 48 (1994).    The Supreme Court has recognized that signs

pose distinctive problems: “Unlike oral speech, signs take up space

and may obstruct views, distract motorists, displace alternative

uses for land, and pose other problems that legitimately call for

regulation.”   Id.     Murals, as works of art housed on exterior

surfaces, pose similar problems.      As one First Amendment scholar

has observed, however, “artwork differs from other forms of speech,

particularly signage, in one critical respect: in the case of

artwork, the medium is commonly the message.”     Brian J. Connolly,

Reed, Rembrandt, and Wright: Free Speech Considerations in Zoning

Regulation of Art and Architecture, 41 No. 11 Zoning and Planning

Law Reports NL 1 (Dec. 2018); see also Christina Chloe Orlando,

Art or Signage?: The Regulation of Outdoor Murals and the First

Amendment, 35 CARDOZO L. REV. 867, 869-70 (2013) (“Although mural

law is still in its infancy, the convoluted status of the limited

case law has led to a war . . . a real fight around the country.”)

(citations omitted).    This case certainly focuses the troublesome

constitutional struggle between signage and artworks. 5


5 The Supreme Court has signaled little patience with content-
based distinctions between signs and other forms of public
                                 13
                                     C.

      Morris submits that the City’s murals-permit scheme is an

unconstitutional content-based regulation of speech in three ways;

he claims it is content-based on its face, in its purpose, and

through its enforcement.

                                     i.

      To evaluate the constitutionality of a municipal ordinance

that regulates a form of expression, a court must first determine

the appropriate level of scrutiny to apply.          See Reed v. Town of

Gilbert, Ariz., 135 S. Ct. 2218, 2226 (2015).        “Content-based laws

– those that target speech based on its communicative content –

are presumptively unconstitutional and may be justified only if

the government proves that they are narrowly tailored to serve

compelling state interests.”         Id.     (citations omitted).      The

Supreme   Court   has   emphasized    that   there   are   two   different

categories of content-based regulations.        See id. at 2227.    First,

a regulation of speech is “content based” where the law “‘on its

face’ draws distinctions based on the message the speaker conveys.”

Id.   (citations omitted).    A facial distinction based on message

may be obvious, “defining regulated speech by particular subject

matter,” or subtle, “defining regulated speech by its function or




expression.   See Reed, 135 S. Ct. at 2228 (“[A]n innocuous
justification cannot transform a facially content-based law into
one that is content neutral.”).
                                     14
purpose.”     Id.     In either case, the regulation “is subject to

strict scrutiny regardless of the government’s benign motive or

content-neutral justification.”              Id. at 2228. 6              Alternatively, a

content-based       regulation      exists       where      a    statute       is    facially

neutral but “cannot be ‘justified without reference to the content

of the regulated speech,’ or [was] adopted by the government

‘because of disagreement with the message [the speech] conveys.’”

Id. at 2227 (quoting Ward v. Rock Against Racism, 491 U.S. 781,

791 (1989)).    Accordingly, “strict scrutiny applies either when a

law   is   content    based    on     its    face      or       when    the    purpose     and

justification for the law are content based.”                          Id. at 2228.

      Regulations      of   commercial           speech,         which    Supreme         Court

jurisprudence        defines     as    “speech           proposing         a    commercial

transaction,” are superficially subjected to another level of

scrutiny.    Central Hudson Gas & Elec. Corp. v. Public Serv. Comm’n

of N.Y., 447 U.S. 557, 562 (1980).                       Under Central Hudson, a

regulation of commercial speech is constitutional if: (1) “the

asserted    governmental         interest         is     substantial;”              (2)   “the

regulation directly advances the governmental interest asserted;”




6 “‘The vice of content-based legislation .                      . . is not that it is
always used for invidious, thought-control                       purposes, but that it
lends itself to use for those purposes.’”                         Id. at 1229 (quoting
Hill v. Colorado, 530 U.S. 703, 743                              (2000) (Scalia, J.,
dissenting)).
                                            15
and (3) the regulation “is not more extensive than is necessary to

serve that interest.”       Id. at 566. 7

                                      ii.

      Morris    contends     that    the      murals-permit    scheme     is   an

unconstitutional content-based regulation of speech in three ways:

(1) “murals” are regulated differently from “signs” based on their

content; (2) murals are explicitly subject to content review; and

(3)     the   City   improperly      selectively       enforces     the   permit

requirement, citing only those murals about which it has received

complaints. The City counters that the scheme is a content-neutral

regulation of speech that satisfies the time, place, and manner

test; the City maintains that: (1) it has the right to treat

commercial     speech    (signage)       differently    than   non-commercial

artwork (murals); and (2) it only reviews content to confirm that

a proposed mural does not contain commercial speech.

      The plaintiff first submits that the murals-permit scheme is

content-based on its face in that it regulates murals because of

their    communicative     content   –     artwork   that   does    not   contain

commercial speech.       Invoking Reed v. Town of Gilbert, 135 S. Ct.

2218 (2015), Morris contends that this is a facial distinction

that violates recent Supreme Court jurisprudence.                  Reed hints at

some Supreme Court support, although it dealt with signs only.


7Any attempt to differentiate or reconcile Reed and Central Hudson
seems a baffling effort to resolve platitudes.
                                         16
       In Reed, the Supreme Court held that a town sign code was

facially content-based because the manner in which residents could

display       outdoor     signs      depended       on   their      varying      forms    of

communicative        content.        135    S.     Ct.   at   2230.         Subjecting     23

categories of signs to different size, location, and durational

regulations,        the    sign     code    treated      “ideological        signs”      most

favorably and imposed more stringent requirements on “temporary

directional signs.”             Id. at 2224.      When a local church posted signs

for    Sunday       services      beyond     the     time     limit    for       “temporary

directional signs,” town officials issued repeated citations, and

the church filed suit.              Id. at 2255-26.           Finding that the sign

code   “single[d]         out    specific    subject       matter     for    differential

treatment,”         the   Court     determined       that     the     regulations        were

facially content-based and subject to strict scrutiny review, even

though they did not discriminate among viewpoints within that

subject matter.           Id. at 2230-31.           Ultimately, because the town

could not demonstrate that its content-based distinctions were

narrowly tailored to serve its asserted interests in, for example,

aesthetics or traffic safety, the Supreme Court found the code

violated the First Amendment.               Id.

       According to Morris, a comparison of the CZO’s definitions of

“mural” and “sign” makes clear that the City of New Orleans, like

the    Town    of    Gilbert,       subjects      public      messages      to    different



                                             17
regulatory frameworks based on their content.    Section 26.6 of the

CZO defines “mural” and “sign” as follows:

     Mural. A work of art painted or otherwise applied to or
     affixed to an exterior surface that does not include any
     on- or off-premise commercial advertising or does not
     otherwise meet the definition of a sign as set forth in
     Article 26 of the Comprehensive Zoning Ordinance.

     Sign. Any structure, display, device, or inscription
     which is located upon, attached to, or painted or
     represented on any land, structure, on the outside or
     inside of a window, or on an awning, canopy, marquee, or
     similar structure, and which proposes a commercial or
     economic transaction through advertisement; promotion;
     the   direction   of   attention   to   any   commercial
     establishment, product, service, industry, business,
     profession, enterprise, or activity for a commercial
     purpose; or proposes such a transaction through other
     means.

If a display affixed to an exterior surface contains a non-

commercial message in the form of artwork, it is categorized as a

“mural” and subject to the regulations set forth in CZO § 21.6.V,

but if the display conveys a commercial message, it is considered

a “sign” and regulated under Article 24. Because a zoning official

must review the content of a wall display to conclude that it

constitutes artwork and does not contain commercial speech, Morris

insists   that   the   murals-permit   scheme   is   a   content-based

regulation that must satisfy strict scrutiny to survive.

     The City counters that its regulatory scheme does not trigger

strict scrutiny review.    It seeks only to regulate murals for one

distinct purpose – to determine whether a proposed mural requires


                                 18
a sign permit.       Because the content review stops once an applicant

provides information establishing that the proposed mural does not

contain commercial speech, and because commercial speech enjoys

lesser constitutional protection, the City maintains that its

effort    to    differentiate      between      commercial    and   non-commercial

speech does not run afoul of Reed. 8

                                        iii.

     In contending that the murals-permit scheme is a facially

content-based        regulation,     Morris      submits     that   the    ordinance

creates two impermissible content-based distinctions: (1) non-

commercial messages in the form of artwork versus non-commercial

messages       in   any   other    form;   and    (2)   artwork     that   contains

commercial speech versus artwork that does not contain commercial

speech.

     First, Morris contends that the murals-permit scheme singles

out for regulation artwork, as opposed to any other type of non-

commercial message, by defining “mural” as a “work of art painted

or otherwise applied to or affixed to an exterior surface that

does not include any on- or off-premise commercial advertising .

. . ” (emphasis added).           During discovery, the plaintiff seemingly




8 Reed itself counters the City’s argument. See Reed, 135 S. Ct.
at 2229 (“Innocent motives do not eliminate the danger of
censorship presented by a facially content-based statute, as
future government officials may one day wield such statutes to
suppress disfavored speech.”).
                                           19
exposed an example of the content-based nature of the murals-

permit application process. In early 2016, an applicant who sought

to install a mural called “The Life of Litter” was denied a mural

permit on the ground that the proposal constituted an informational

display, rather than a “work of art,” and therefore required a

sign   permit.      Although   this   occurred    before   the   recent   CZO

amendments,      Morris   submits   that   the   current   law   features   a

similarly problematic structure.           Because the CZO now defines

“mural” as a work of art affixed to an exterior surface that does

not contain commercial speech, a zoning official must nevertheless

review the content of a wall display to determine whether it

qualifies as a “work of art.”

       The Court notes that another court in this Circuit recently

rejected a similar argument in declining to find a sign code to be

content based:

       Here, Reagan and Lamar argue that if a viewer must “read
       the sign . . . just to determine what rules apply, then
       the regulation is content based under Reed.” They submit
       that the City of Austin Sign Code is content based
       because the regulations “require the City to look at the
       content of the sign to determine whether it is an on-
       premise or off-premise sign,” to see if digital sign-
       faces are permitted. They argue that “the location of
       the structure itself is not what determines what rules
       apply. Rather, the content of the sign determines what
       rules apply.” “Does the content advertise something at
       that location? If so, then the on-premise rules apply.
       Does th[e] content advertise something not at that
       location? If so, then the off-premise rules apply.”



                                      20
     Reagan and Lamar are urging an interpretation of
     Reed that no court in this circuit has adopted. On their
     reading, regulations governing stop signs are content
     based because they must be read to determine its
     governing provision under the Sign Code. On this view,
     regulations imposing greater restrictions for commercial
     signs—a well-established and constitutional practice—
     would be content-based because a viewer must read a sign
     to determine if the message was commercial or non-
     commercial.   In effect, Reagan and Lamar urge a rule
     that would apply strict scrutiny to all regulations for
     signs with written text.

Reagan Nat’l Advert. of Austin, Inc. v. City of Austin, No. 17-

673-RP, 2019 WL 1375574, at *7 (W.D. Tex. Mar. 27, 2019).                    The

Court    finds   the   reasoning    of    the   Western    District   of   Texas

doctrinally interesting.        But not persuasive, or determinative,

for several reasons.

     The murals-permit scheme also separates out commercial and

non-commercial speech.       This distinction is undeniably one that is

“content-based;” however, the Supreme Court has long recognized

that commercial speech is accorded “a lesser protection” than

“other constitutionally guaranteed expression.”                 Central Hudson

Gas & Elec. Corp. v. Public Serv. Comm’n of N.Y., 447 U.S. 557,

562-63    (1980);      see   also   Mass.       Ass’n     of   Private     Career

Sch. v. Healey, 159 F. Supp. 3d 173, 193 (D. Mass. 2016) (“The

Supreme Court has clearly made a distinction between commercial

speech and noncommercial speech . . . and nothing in its recent

opinions, including Reed, even comes close to suggesting that

well-established distinction is no longer valid”) (quoting CTIA-

                                         21
The Wireless Ass’n v. City of Berkeley, 139 F. Supp. 3d 1048, 1061

(N.D. Cal. 2015)); Peterson v. Vill. of Downers Grove, 150 F.

Supp. 3d 910, 927-928 (N.D. Ill. 2015) (“[T]he [Reed] majority

never specifically addressed commercial speech . . . because . .

. the restrictions at issue in Reed applied only to non-commercial

speech . . . . [A]bsent an express overruling of Central Hudson,

which most certainly did not happen in Reed, lower courts must

consider Central Hudson and its progeny . . . binding.”) (emphasis

in   original).      But    the   discussion    continues,   and   the   point-

counterpoint between Reed and Central Hudson is a mere distraction.

      Because § 21.6.V indirectly regulates commercial speech in

that it bans commercial messages in murals, the murals-permit

scheme certainly remains subject to review under Central Hudson.

Before installing a non-commercial work of art on an exterior

surface, a building owner or artist must obtain a mural permit; to

do so, he must pay a $50 fee and submit proof of the owner’s

permission, information about where and how the mural will be

affixed,   a      written    description       identifying   any   commercial

elements, and a general sketch of the proposed mural to confirm

that it does not contain commercial speech.              See CZO § 21.6.V.

However, where a work of art conveys a commercial message, a

building owner or artist must obtain a sign permit; this also

involves paying a fee and providing a written description of the



                                       22
proposed work and the proposed text of the sign.                      Unlike murals,

signs are also subject to size restrictions.                   See CZO § 24.11.F.

      Central Hudson instructs that to sustain a restriction on

commercial       speech,    the   City    must    demonstrate        that:    (1)   “the

asserted     governmental         interest       is   substantial;”          (2)    “the

regulation directly advances the governmental interest asserted;”

and (3) the regulation “is not more extensive than is necessary to

serve that interest.”           Central Hudson, 447 U.S. at 566.              Although

the burden of justifying a regulation of commercial speech is less

onerous than that for a content-based regulation of non-commercial

speech,    the    hurdle    “is   not    satisfied       by   mere   speculation       or

conjecture.”       See Edenfield v. Fane, 507 U.S. 761, 770-71 (1993).

To   the   contrary,       “a   governmental      body    seeking     to     sustain   a

restriction on commercial speech must demonstrate that the harms

it recites are real and that its restriction will in fact alleviate

them to a material degree.”             Id.

      Here, the City asserts that it regulates murals only to

regulate commercial speech and that “a mural permitting process is

necessary to effectively regulate commercial signage.”                       In blindly

intoning this civic interest, the City fails to indicate how the

differential regulation of commercial and non-commercial artwork

advances any substantial governmental interest, such as traffic

safety or community aesthetics.               In other words, the regulation of

commercial signage appears to be a means to an end that the City

                                          23
has   not   identified.     Insofar      as   that    purpose    is   related    to

community aesthetics, there is nothing in the record to suggest

that commercial messages in artwork are more unsightly than non-

commercial messages in artwork.

       Because the City of necessity must determine whether a mural

contains commercial speech, and, therefore, should be regulated as

a sign, the ordinance is a prohibited free speech enemy and does

not pass strict scrutiny, or even a more relaxed scrutiny test.

The    murals-permit   scheme     is   unconstitutional          insofar    as   it

distinguishes     between   commercial        and    non-commercial        artwork.

Regulations of commercial speech (such as signs) are not subject

to    strict   scrutiny.    But    the      City    has   gone   beyond     signage

regulation. 9




9 Indeed, if the City is concerned about murals that incite public
disorder, the City has other well-known police powers to address
that.
     Although the Court appreciates that a permit requirement for
murals may allow a municipality to keep track of what is and is
not graffiti, which in turn, could advance a governmental interest
in aesthetics, the summary judgment record seriously casts doubt
on the legitimacy of the City’s interest in keeping track of
graffiti. Notably, the City has readily admitted, fatal selective
enforcement, including under oath, that it takes no proactive
action against unpermitted murals and only responds to complaints.
As the City’s Department of Safety and Permits Director, Jared
Munster, attests in his affidavit: “In the vast majority of
violation cases, mural or otherwise, the Department of Safety and
Permits is a responsive agency rather than proactive.” Jennifer
Cecil, the purported director of the City’s “One Stop for Permits
and Licenses,” similarly testified during her deposition that the
City takes no enforcement action until it receives a complaint:
                                       24
                                      III.

      Morris also seeks summary relief in his favor that the murals-

permit scheme is impermissibly vague in violation of the Due

Process Clause of the Fourteenth Amendment.                   In particular, he

requests a declaration that the definition of “mural,” located in

CZO § 26.6, is void for vagueness.              The City responds that the

challenged text is sufficiently clear to give people of ordinary

intelligence fair notice of what constitutes a mural.

      The Fourteenth Amendment provides that “[n]o person shall

. . . be   deprived      of   life,   liberty,       or   property   without    due

process of law.” U.S. Const. amend. XIV.                  “Vagueness doctrine is

an   outgrowth   of   the     Due   Process    Clause.”       United   States   v.

Williams, 553     U.S.      285,    304    (2008).        The Supreme Court has




      Q: You are saying you are aware of murals that don’t
      have permits for which no enforcement action has been
      taken?
      A: Yes.

      Q: Okay.
      A: Those murals have not been the subject of complaints
      or inquiries.

      Q: Okay. So if you are aware of murals that do not have
      permits but no one has complained, you take no
      enforcement action?
      A: I would say, yes, that is correct.

In light of the City’s admission that it only enforces the permit
requirement against murals about which it receives complaints, it
is questionable as to whether the murals-permit scheme promotes
aesthetics in any meaningful way.
                                          25
consistently held that “[i]t is a basic principle of due process

that an enactment is void for vagueness if its prohibitions are

not clearly defined.”      City of Mesquite v. Aladdin’s Castle, 455

U.S. 283, 289-90 (1982) (citing Grayned v. City of Rockford, 408

U.S. 104, 108 (1972)); see also Johnson v. United States, 135 S.

Ct. 2551, 2557-58 (2015); Kolender v. Lawson, 461 U.S. 352, 357

(1983); Munn v. City of Ocean Springs, Miss., 763 F.3d 437, 439

(5th Cir. 2014) (“The Due Process Clause requires that a law

provide     sufficient    guidance   such   that   a   man   of    ordinary

intelligence      would     understand      what   conduct    is      being

prohibited.”). 10

     Morris challenges as impermissibly vague two components of

the definition of “mural:” (1) “work of art,” and (2) “exterior

surface.”     Morris first submits that, because the CZO does not

define “work of art,” permit applicants are required to determine

for themselves whether paint applied to an exterior surface is

“art.”    Pointing to the deposition testimony of Jennifer Cecil,




10 The Supreme Court has also suggested that a law violates due
process where its standards are “too vague to support the denial
of an application for a license.” See City of Mesquite, 455 U.S.
at 293 (“We may assume that the definition of ‘connections with
criminal elements’ in the city’s ordinance is so vague that a
defendant could not be convicted of the offense of having such a
connection; we may even assume, without deciding, that such a
standard is also too vague to support the denial of an application
for a license to operate an amusement center.”).
                                     26
Director of the New Orleans One Stop for Permits and Licenses,

Morris notes that Ms. Cecil herself could not even define the term:

     A: . . . the presentation of a permit request for a mural
     is an assertion that this is a work of art . . . .

     Q: So you are saying that the applicant, by the mere
     fact of asking for a mural permit, is presuming that the
     subject is a work of art?
     A: That’s my understanding of how it’s approached, yes.
                               . . .

     Q: So that’s what I am sort of getting at. I am trying
     to understand where the line is drawn.
     A: If you tell me that it’s not a work of art when you
     come in, that you are just painting solid -- that you
     are painting a house, there will be no permit required
     if you are not in a historic district.

     Q: So if I don’t think it’s a work of art, I don’t need
     a permit?
     A: If you don’t think it is a work of art and you are
     describing solid color painting to us, we would not tell
     you that, no.     If you begin describing figurative
     painting or painting of words, we would suggest that you
     have it reviewed and you present an example of what that
     would look like.

     Tellingly, the City fails to respond to the plaintiff’s

arguments in this regard.      In so doing, the City apparently

concedes that the CZO’s failure to define “work of art” renders

the definition of “mural” impermissibly vague. 11


11Of course, if the City were to attempt to define “work of art,”
this would unquestionably give rise to additional content-based
distinctions. It appears the City has no choice but to step back
and craft a broad, content neutral definition of sign that does
not refer to “art,” “commercial speech,” or “non-commercial
speech.” And if the City wishes to treat murals differently than
signs, it could perhaps create subcategories based on physical
                                27
     Morris also correctly contends that the meaning of “painted

or otherwise applied to or affixed to an exterior surface” is vague

and unclear.   For instance, he questions whether an “exterior

surface” includes a roof that is not visible to passerby, or a

wall of a penthouse atop a skyscraper.   (Or, if maybe one wishes

to use two colors to paint an “exterior surface,” he will have

created a mural.)     He also queries whether the mural permit

requirement only applies to particular types of structure.      To

demonstrate that the meaning of “exterior surface” is open to

interpretation, Morris again spotlights Ms. Cecil’s deposition

testimony:

     Q: . . . I want to paint a mural on the wall of [my]
     courtyard. It’s an exterior wall, but it’s not public
     facing.
                              . . .
     A: . . . I believe as it is written, you should [obtain
     a mural permit], but we may never come to know that such
     a painting exists without having reason to visit the
     interior courtyard space you have hypothetically
     referred to.

     Q: Right. So the question is really more specific.    Is
     that wall considered an exterior wall?



characteristics alone, such as “wall sign” or “painted wall sign.”
Compare Central Radio Co. Inc. v. City of Norfolk, Va., 811 F.3d
625, 628-29 (4th Cir. 2016) (holding that sign ordinance exempting
from regulation “works of art which in no way identify or
specifically relate to a product or service” was a “content-based
regulation that d[id] not survive strict scrutiny”) with Peterson
v. Vill. of Downers Grove, 150 F. Supp. 3d 910, 919-23 (N.D. Ill.
2015) (holding that sign ordinance’s ban on all painted wall signs
was content neutral and “narrowly tailored to serve the Village’s
interest in aesthetics.”).
                                28
     A: Would you mind if I looked at the definition again?

     Because the CZO’s use of the indistinct, shapeless, and

obscure phrases “work of art” and “exterior surface” fails to

provide “sufficient guidance such that a [person] of ordinary

intelligence would understand” when a mural permit is required,

Morris is entitled to summary judgment that the definition of

“mural” is unconstitutionally vague under the Due Process Clause

of the Fourteenth Amendment.    See Munn, 763 F.3d at 439.

                                    IV.

     Having determined that the murals-permit scheme is facially

unconstitutional, the Court must consider whether to issue an

injunction against its enforcement.

     “The legal standard for obtaining a permanent injunction

mirrors   the   legal    standard     for    obtaining    a     preliminary

injunction.”    Viet Anh Vo v. Gee, 301 F. Supp. 3d 661, 664 (E.D.

La. 2017) (citing Lionhart v. Foster, 100 F. Supp. 2d 383, 385-

386 (E.D. La. 1999)).    Thus, “[a] plaintiff must demonstrate ‘(1)

actual success on the merits; (2) a substantial threat that failure

to grant the injunction will result in irreparable injury; (3) the

threatened injury outweighs any damage that the injunction may

cause the opposing party; and (4) the injunction will not disserve

the public interest.’” Id. (quoting Causeway Med. Suite v. Foster,

43 F. Supp. 2d 604, 610 (E.D. La. 1999)).       The notable distinction

between   the   legal   standards    for    preliminary   and    permanent

                                    29
injunctive relief is that the plaintiff must demonstrate actual

success    on   the    merits,      rather      than   a    likelihood    of   success.

Id. (citing Lionhart, 100 F. Supp. 2d at 386).

     After      considering         the    factors          governing    issuance    of

injunctive relief, the Court finds that an injunction is warranted.

As for the danger of not granting injunctive relief, the Fifth

Circuit has consistently held that the loss of First Amendment

freedoms constitutes irreparable injury.                    See Palmer v. Waxahachie

Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir. 2009) (internal

citations omitted).           Balanced against this grave threat is the

City’s     irresolute        interest     in     identifying      those    commercial

messages    that      may    be    masquerading        as    murals.      Finally,   an

injunction      will    not       disserve      the    public     interest     because

“injunctions protecting First Amendment freedoms are always in the

public interest.”           Texans for Free Enter. v. Tex. Ethics Comm’n,

732 F.3d 535, 539 (5th Cir. 2013) (internal citations omitted).

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the plaintiff’s motion for summary judgment is hereby GRANTED.                       IT

IS   FURTHER    ORDERED:          that    New    Orleans      Comprehensive     Zoning

Ordinance § 21.6.V is hereby declared facially unconstitutional

and that the City of New Orleans is enjoined from enforcing §

21.6.V.




                                           30
New Orleans, Louisiana, July 9, 2019


  ______________________________
       MARTIN L. C. FELDMAN
   UNITED STATES DISTRICT JUDGE




    31
